Order reversed, without costs, on the authority of People ex rel. Hotchkiss v. Smith (ante, p. 514), decided herewith, and motion granted to the extent of directing the defendants to disregard the provisions of chapter 891 of the Laws of 1911,*. so far as it relates to the requisite number of independent nominators. All concurred, except Hirsehberg, J., who also voted to grant the motion so far as it relates to the provision respecting registration,] and Thomas, J., who voted to grant the motion so far as it relates to the provision respecting registration,† and who dissented as to the provision* respecting the requisite number of nominators for member of Assembly. Order to be settled before Burr, J.

 See Election Law (Consol. Laws, chap. 17; Laws of 1909, chap. 22), § 122, as amd. by Laws of 1911, chap. 891.—[Rep.


 See Election Law, § 123, as amd. by Laws of 1911, chap. 649.— [Rep.